



COURT OF APPEAL
    FOR ONTARIO

CITATION: Hearn v. McLeod Estate, 2019 ONCA 682

DATE: 20190903

DOCKET: C65584

Lauwers, Pardu and Nordheimer JJ.A.

BETWEEN

Kevin Hearn

Plaintiff (Appellant)

and

Estate of Joseph
    Bertram McLeod, Deceased

and
    Maslak-McLeod Gallery Inc.

Defendants (Respondents)

Matthew Fleming and Chloe Snider, for the appellant

No one appearing for the respondents

Michael Panacci for the proposed interveners

Heard: April 9, 2019

On appeal from the judgment of Justice Edward M. Morgan
    of the Superior Court of Justice, dated May 24, 2018, with reasons reported at 2018
    ONSC 2918.

Lauwers J.A.:

[1]

Kevin Hearn, the appellant, claimed that the respondents sold him a fake
    painting by the renowned Anishinaabe artist Norval Morrisseau, accompanied by a
    false provenance statement verifying the paintings authenticity. He claimed
    the return of the purchase price of $20,000, an additional $25,000 representing
    the loss of investment return on the painting, and the sum of $50,000 in
    punitive damages, together with pre-judgment and post-judgment interest and
    costs.

[2]

The trial judge dismissed the action.

[3]

I would allow the appeal for two reasons. First, in considering the
    paintings authenticity, the trial judge was not obliged to accept the expert
    evidence tendered by the appellant, but he erred in rejecting that evidence
    based on his own personal research, which was not in evidence.

[4]

Second, the trial judge misapprehended the evidence regarding the nature
    and purpose of the contract between the plaintiff and the defendants,
    particularly the contractual term that the respondents provide a valid
    provenance statement for the painting.

[5]

I explain each of these reasons in turn. Before doing so, I explain
    briefly why we refused the last-minute efforts of White Distribution Limited,
    2439381 Ontario Inc. and Nathaniel Big Canoe, who were intervenors in the trial
    court, to have the appeal adjourned so that they could bring a motion for leave
    to intervene in the appeal.

A.

the adjournment motion was
    dismissed

[6]

The trial was originally scheduled to go forward on an undefended basis
    because, although the respondents had filed a statement of defence, in May 2017,
    counsel advised the court that the defendants no longer intended to defend the
    action. Mr. McLeod died in August 2017. The action would have proceeded as
    undefended but for the trial judges decision to permit certain intervenors to
    participate, for the reasons he explained at 2017 ONSC 6711.

[7]

Counsel for the proposed intervenors,
Michael Panacci
showed up at the last minute and sought an
    adjournment, which the trial judge granted for reasons reported at 2017 ONSC
    7247. At the trial, the intervenors effectively took on the role of the
    defendants. The trial judge explained, at para. 21 of his trial reasons:

I therefore allowed James White, a
    well-known dealer in Norval Morrisseau works, along with his corporation [White
    Distribution Limited and 2439381 Ontario Inc.], to intervene. I also granted
    intervenor status to Nathaniel Big Canoe, a contemporary Anishinaabe painter
    who carries on in an artistic path similar to that of Morrisseau. These
    Intervenors were permitted to stand in the Defendants' shoes in presenting
    evidence and argument.

[8]

Judgment was rendered and Mr. Hearn appealed. The date for this appeal
    was confirmed by the court by letter dated December 18, 2018. Counsel for Mr.
    Hearn wrote to Mr. Panacci on January 29, 2019 asking whether his clients intended
    to participate in the appeal, but Mr. Panacci did not respond.

[9]

On March 21, 2019, Mr. Panacci wrote to counsel for Mr. Hearn asserting
    that this court had no jurisdiction to hear the appeal and that Mr. Hearn was
    out of time to appeal to the Divisional Court. On April 1, 2019, Mr. Panacci
    wrote to this court requesting an adjournment, and effectively asserted that
    intervenor status in the court below gave him the rights of a party in this
    matter. The panel refused the adjournment request. On April 8, 2019, Mr.
    Panacci requested leave to file a factum, which we refused on the basis that
    his clients were not parties.

[10]

Undaunted, Mr. Panacci appeared just after the appellant
    began argument, sought an adjournment for the purpose of bringing a motion for
    leave to intervene under r. 13 of the
Rules
    of Civil Procedure
,

and then argued that this court had
    no jurisdiction over the appeal.

[11]

The nub
    of Mr. Panaccis argument was that the decision of the trial judge properly
    fell within s. 19 (1.2) (d) of the
Courts of Justice Act
,

RSO 1990 c. C.43,

which gives the Divisional Court jurisdiction where the
    trial court has dismissed a claim for an amount not more than  $50,000
    exclusive of costs, and in respect of which the judge or jury indicates that
    if the claim had been allowed the amount awarded would have been not more than
    the amount of $50,000 exclusive of costs.

[12]

However,
    the trial judge did not assess damages, so s. 19 (1.2) does not apply and this
    court has jurisdiction:
Mars
    Canada Inc. v. Bemco Cash & Carry
2017 ONSC 3399,
146 C.P.R. (4th) 263
(Div. Ct.), at para. 14. The panel
    refused Mr. Panaccis request for an adjournment because it was far too late.
    The appeal proceeded as undefended.

[13]

I now
    turn to the substantive issues in the appeal.

B.

The nature and purpose of the
    contract

[14]

The
    evidence overwhelmingly supports the appellant's claim that he bargained for
    and was promised an authentic
Morrisseau
painting to be accompanied by a valid provenance
    statement attesting to the paintings authenticity.

[15]

However,
    the trial judge effectively severed the contractual term that the painting be
    an authentic
Morrisseau
from the contractual term that the painting be accompanied by a valid provenance
    statement.

C.

Was the Painting an Authentic Morrisseau?

[16]

In
    a nutshell, the trial judge characterized the sole issue at trial as whether
    the defendants had sold the appellant a forged Norval Morrisseau painting. The
    trial judge said, at para. 146: The issue is whether this contention has
    proven to be true. At para. 155, he concluded: While
Spirit Energy of Mother Earth
may indeed be a fraudulent Morrisseau,
    there is an equal chance that it is a real Morrisseau.
Accordingly,
    in the trial judges view, the appellant had failed to prove the central issue
    in the case. He explained, at paras. 157-58:

Spirit Energy of Mother Earth
is one more painting 
    an interesting and beautiful one, if l may say so  that is possibly an
    authentic Norval Morrisseau and possibly not. As a matter of law, what is
    important is that a tie goes to the Defendants (or, here, to the Intervenors).
    Where a court is left in doubt because the relevant burden of proof has not
    been satisfied, the 'fact' sought to be proved is in law not true:
Re B,
[
Re B (A Child)
[2008] UKHL 35],
    at para 2 (per Lord Hoffmann).

Spirit Energy of Mother Earth
has not been proved to be a forged or fake Morrisseau. From the law's point of
    view, it is therefore a real Norval Morrisseau painting.

[17]

The
    appellant led the evidence of Professor Carmen Robertson as an expert in Mr.
Morrisseaus
art. She is
    a full professor of Indigenous Art History at the University of Regina. She has
    written several books on Mr. Morrisseau's art and has received substantial
    funding for her research from the Social Sciences and Humanities Research
    Council of Canada.

[18]

Determining
    the authenticity of art is an area in which expert evidence is admissible.
Professor Robertsons
evidence was relevant and
    it was necessary to assist the trier of fact. The trial judge qualified
    Professor Robertson in the following words:

Professor Robertson has an
    impressive cv. I am prepared to accept Professor Robertson as an expert in the
    areas which Mr. Sommer has asked her to be qualified in, that (being) art
    history, art and artistic methods, and authenticity of Norval Morrisseau and in
    contemporary Aboriginal art. And I will  and she is therefore entitled to give
    opinion evidence on those subjects. She certainly has knowledge going beyond that
    of the trier of fact, I must admit.

[19]

Although
    the trial judge had both Professor Robertsons curriculum vitae and her expert
    report, it appears that only Professor Robertsons curriculum vitae was made a
    lettered exhibit for identification. In para. 31 of the decision, he noted:

Indeed, Dr. Robertson, a noted
    scholar with substantially more training than [Ritchie] Sinclair [the person
    who first asserted that the painting was a fake], took 50 pages to come to the
    subtly stated conclusion that, "The disparate elements discussed throughout
    this report, when taken as a whole, result in an artistic dissonance with
    Morrisseau's artistic style, conventions, and art practice."

[20]

Professor
    Robertson testified that in her opinion the painting was a forgery and not an
    authentic Morrisseau. She testified:

[I]t is my opinion that this
    appears to be a pastiche, meaning a conglomeration of Morrisseau visual
    vocabulary, in effect, a studied, almost hyper-real, to call on Jean
    Baudrillard, that brings together elements that are found in Morrisseau paintings
    surely, in his original paintings, but the result here, in my opinion, is a
    pleasing simulation of Morrisseaus artistic vocabulary that does not fit
    within Morrisseaus art, especially in the 1973, '74, 75 period.

[21]

Professor
    Robertson also stated that the signature on the back of the work is not
    representative of the works that I have observed in art museums from Canada, in
    important private collections, but for the purpose of this report, in viewing
    works in the noted art museums from the period of 1973 through 1975, I did not
    observe any paintings with black dry brush and of a signature on the back of
    the works.

[22]

Professor
    Robertson added:

So, based on provenance, based on
    my reading of formulaic elements of this particular work, based on my knowledge
    of  of visually seeing work in art museums, private collections and at art
    exhibitions throughout Canada, I have to say that, in my opinion, this is not
    an original Morrisseau painting.

She was absolutely certain of that opinion.

[23]

In
    the course of her evidence, Professor Robertson described her approach to
    determining the authenticity of the painting as Morellian analysis. In the
voir
    dire
to qualify Professor Robertson, she said this about the currency of
    that approach:

Ive only used Morellian analysis
    for the purposes of this expert report. I will admit that art history no longer
    acknowledges Morellian analysis as a number one focus of research, but that
    said, it is one of the many tools available, and so I have taken advantage of
    using that. I have still done iconographic searches and research, however not
    Morellian analysis on other paintings before this.

[24]

In
voir dire
cross-examination Professor Robertson noted that Morellian
    analysis had been superseded by critical theory, and that while Morellian
    analysis was taught when she was in school, it is no longer taught. This
    reference to critical theory caught the trial judges attention, who remarked:
    Im only smiling because Im looking forward to a two-sentence explanation of [French
    philosopher Michel] Foucault, to which she replied: Im happy I didnt
    mention [French philosopher Jacques] Derrida.

[25]

When
    he qualified Professor Robertson as an expert witness, the trial judge made the
    following comment:

As for Morellian analysis, I will
    hear Professor Robertsons evidence on that methodology. Shes been
    straightforward and frank about the place of Morellian analysis and the
    weaknesses  and its weaknesses in the present scholarly view. Ill take her
    evidence on that with that perspective in mind. For those legal academics,
    former legal academics in the room, it sounds to me something sort of akin to
    someone who has studied traditional statutory interpretation, the canons of
    constructions, which were of course early 20
th
century attempts at
    so-called scientific legalism, and today in law schools critical theory has
    come to dominate legal scholarship and interpretation.

[26]

This
    comment morphed into a significant aspect of the judgment, which was largely a
    deconstruction of the Morellian method using critical theory. In paras. 117-134
    the trial judge drew on numerous critical theorists and their works.
    Unfortunately, none of these were in the evidence nor had Professor Robertson been
    given any opportunity to respond to them. The trial judge said, at para. 117:
    While I genuinely respect the scholarly effort that Professor Robertson has
    put into this analysis, I frankly am skeptical of its usefulness. He then
    began the deconstruction process with the comment, at para 118: This tendency
    to read undiscernible qualities into physical detail represents the central
    effort, and central fallacy, of Morellian analysis.

[27]

Given
    Professor Robertsons earlier comment about Derrida, it is perhaps ironic that
    the trial judge concluded, at para 134:

The Morellian analysis simply does
    not produce the kind of scientific, objective conclusions that its promoters
    claim for it. It stresses the artist's conventions, but, as leading critical
    theorists caution, "conventions are by essence violable and precarious,
    in themselves and by the fictionality that constitutes them, even before there
    has been any overt transgression": Jacques Derrida,
Limited Inc.
(Northwestern University Press, 1988), p. 105.

[28]

I
    see three errors here. The first is a breach of the rules of natural justice.
    In
Pfizer Co. v. Deputy Minister of National Revenue (Customs & Excise)
,
    [1977] 1 S.C.R. 456, the Tariff Board relied on two scientific publications that
    were not put into evidence or referred to at the hearing. The Supreme Court
    found this to be a breach of the rules of natural justice. Pigeon J. noted, at
    para. 18: 
It is clearly contrary to those rules to
    rely on information obtained after the hearing was completed without disclosing
    it to the parties and giving them an opportunity to meet it. He added at para.
    19 that this was a grave error. In my view this principle applies to this
    case. See also
Cronk v. Canadian General Insurance Co.
(1995) 25 O.R. (3d) 505, at paras. 24-26, per Lacourciere
    J.A.

[29]

The
    second and corollary error is with respect to the sufficiency of reasons. There
    is no obligation on a trial judge to accept all or any of an expert witnesss
    evidence. But, if the evidence is to be rejected, reasons must be given for
    doing so, and those reasons must themselves be rooted in the evidence before
    the trial judge.  Otherwise the trial reasons are not reasonably intelligible
    to the parties and cannot provide the basis for meaningful appellate review:
R.
    v. Sheppard
,
2002 SCC 26, [2002]
    1 S.C.R. 869, at paras. 1, 24, 28, and 55, per Binnie J.;
C.(R.) v.
    McDougall
, 2008 SCC 53, [2008] 3 S.C.R. 41, at para 98; and
Vancouver
    International Airport Authority v. Public Service Alliance of Canada
, 2010
    FCA 158,  [2011] 4 F.C.R. 425, at para. 16, per Stratas J.A.

[30]

The
    third error relates to the treatment of expert evidence. The trial judge
    rejected Professor Robertson's expert evidence on a contrary theory that was
    not put to her and on which she was not cross-examined. He drew on resources
    that were not in evidence but were obtained by him outside of the courtroom
    through research done by him or at his direction. In doing so, the trial judge
    stepped out of the impartiality of his position as trial judge and descended
    into the arena, effectively becoming the art expert posed against Professor
    Robertson. In the words of Doherty J.A. in
R. v. Hamilton
, 72 O.R.
    (3d) 1, at para. 71, the trial judge assumed the multi-faceted role of
    advocate, witness, and judge. This was not appropriate:
Phillips v. Ford
    Motor Co. of Canada
, [1971] 2 O.R. 637,

at para. 64,
    per Evans J.A.;
R. v. Bornyk
, 2015 BCCA 28, 366 B.C.A.C. 194, at
    paras. 10, 11, and 16.

[31]

I note in passing that neither Professor Robertsons
    curriculum vitae nor her expert report were provided to this court by the
    appellants counsel in the Exhibit Book or the Compendium. This oversight
    defeats the purpose for which a trial record is designed:
1162740 Ontario Limited v. Pingue
, 2017 ONCA 52, 135 O.R. (3d) 792,
    at para. 14.

[32]

At
    trial, the intervenors led the evidence of Kenneth Davies, on graphoanalysis
    and forensic analysis of handwriting and signatures. The trial judge permitted
    him to give evidence despite the appellants objections. Mr. Davies' report was
    provided only two days before he testified. The appellant was not given any
    time to prepare or to call a responding expert on such short notice. There were
    several other difficulties with Mr. Davies evidence, including the fact that
    he had only examined the painting by video link, which is also the means by
    which he testified. All of this was substantially unfair to the appellant.

[33]

The
    trial judge set out Mr. Davies evidence from paras. 136-145. He noted, at para.
    143, that Mr. Davies laid out his conclusion that the black dry brush
    signature on the painting at issue was done by the same hand as did the others
    he has studied, but then noted, at para. 144, that Mr. Davies, in
    cross-examination, agreed that there is nothing in his study that establishes
    that any black dry brush signatures, including his specific comparators, are
    authentic in the first place. The trial judge recorded Mr. Davies evidence but
    it is not clear to what degree, if at all, the trial judge relied on it in
    reaching his conclusion about the authenticity of the painting.

[34]

On
    the totality of the evidence, including his own ill-advised foray into the generation
    of evidence, the trial judge found that it remains an open question whether the
    painting is a genuine Morrisseau. But, contrary to his view, this finding should
    not have led to the dismissal of the appellants action.

D.

Problems with the Provenance
    Statement

[35]

The
    appellant wanted a valid provenance statement because Mr.
Morrisseaus paintings
had
    inspired a clandestine industry along with a substantial market in fake Morrisseau
    paintings. The trial judge covered this evidence at length in paras. 39-92, and
    came to the following conclusion, at para. 93:

I do not doubt the existence of a
    Thunder Bay-area fraud ring and the circulation of fraudulent paintings
    produced there. However, I cannot impugn the authenticity of
Spirit

Energy of Mother Earth
simply because it was produced in a 'high
    crime area', as it were. The information conveyed by the witnesses who relate
    the existence of a fraud ring is only truly probative of the issues in this
    action to the extent that it relates to paintings possibly acquired and re-sold
    by McLeod and the Gallery. And the little evidence that exists in that respect
    is, as described above, highly suspect. Indeed, since no one can identify
Spirit
    Energy of Mother Earth
at all, let alone as having been produced by the
    fraudsters, the relevance of this evidence turns out to be tangential at best.

[36]

I
    do not agree. The evidence was highly relevant. In the context of the known
    existence of fake Morrisseau paintings, the appellants purpose in requiring the
    provenance statement was to give him assurance that the painting he was buying
    from the respondents was authentic, and not the product of the active industry
    and market in fake
Morrisseau
paintings.

[37]

The
    supporting evidence is clear. Mr. Hearn testified that Mr. McLeod made several
    representations to him in May 2005 before he bought the painting. In response
    to Mr. Hearn's concern about fake Morrisseau paintings, Mr. Hearn testified
    that Mr. McLeod told him: "you've come to the right place. This is the
    safest and best place to buy a Norval Morrisseau painting." Mr. Hearn
    further testified that Mr. McLeod went over the painting, and showed Mr. Hearn the
    thunderbird design, explaining: "Whenever Norval thought that a painting
    was special, or that he was particularly proud of, he would draw this thunderbird
    on the back." He added that the painting "was from a period when
    Norval Morrisseau was influenced by a religion he had recently discovered
    called Eckankar." As to the provenance, Mr. Hearn testified that Mr. McLeod
    "said he would have to go through his files and find out the information,"
    and would provide the provenance information if Mr. Hearn wanted to buy the painting.

[38]

When
    Mr. Hearn bought the painting, he got a document, labelled as: Appraisal Form,
    which specified the purchase price of $20,000. It stated that the painting was
    by Mr. Morrisseau. The provenance statement listed in ownership sequence Norval
    Morrisseau, Rolf Schneiders, Allan Swanson, the Maslak-McLeod Gallery and finally,
    Mr. Hearn.

[39]

In
    April 2010 the painting was on display at the Art Gallery of Ontario, but
    shortly after the exhibit opened an official told Mr. Hearn that the painting
    was most likely a fake and took the exhibit down.

[40]

Mr.
    Hearn met with Mr. McLeod, who denied that the painting was a fake. Mr. McLeod then
    provided Mr. Hearn with a second and different provenance statement, dated July
    10, 2010, listing in ownership sequence Norval Morrisseau, Rolf Schneiders,
    Robert Voss, and Irving Jacobs. (The statement of defence did not invoke either
    provenance statement, but simply said: "The Painting was on consignment to
    the Defendant and had been purchased from Khan Auctions.")

[41]

The
    trial judge noted, at paras. 27 and 28:

Hearn, however, was not inclined to believe McLeod at this
    point -- a skepticism that was reinforced when the ownership as set out on the
    provenance statement proved impossible to verify. I cannot blame Hearn for
    being frustrated. One does not expect a long time, respected art dealer such as
    McLeod and a high-end outlet such as the Gallery to provide its customers with
    an unreliable provenance statement. If McLeod himself had some doubts about the
    painting's provenance, one would think he would have advised Hearn of those
    doubts in a forthright way.

It also turned out that McLeod's
    reference to Eckankar was incorrect, as Morrisseau was not introduced to that
    movement until 1976, two years after the date of
Spirit Energy
.

[42]

The
    trial judge noted Professor Robertsons evidence about the provenance
    statements, at para. 101:

Before starting her Morellian
    analysis, Dr. Robertson testified about the provenance letter for
Spirit
    Energy
supplied by the Gallery at the time of its purchase by Hearn. She
    indicated that in her view, the written provenance is suspect, as the several
    previous owners listed there could not be found or would not confirm that they
    had owned the painting. None of these previous owners were called to testify at
    trial and so, of course, their statements are hearsay. Since Dr. Robertson is a
    credible source of the hearsay I have admitted them, but the limitations on this
    evidence are self-evident.

[43]

The
    trial judge then referred to the evidence regarding several of the people listed
    on the provenance statements. His culminating statement is at para. 106:

The fact that a Morrisseau
    painting is sold with an inaccurate provenance letter, or with a provenance
    letter that lists untraceable prior owners or prior owners who do not wish to
    involve themselves in a current legal controversy, should surprise no one.

[44]

This
    view of the evidence misapprehends the contract between the appellant and the Maslak-McLeod
    Gallery. The trial judge erred in failing to find that the Gallerys provision
    of a valid provenance statement was a term of the purchase and a warranty, not
    mere puffery.

[45]

Thus,
    shortly stated, the fact that both provenance statements were false means that
    the appellant did not get what he bargained for and is entitled to a remedy, as
    requested, under the
Sale of Goods Act
,

R.S.O. 1990, c. S.1
. Mr. Hearn seeks the
    expectation measure of damages, which is the amount that would put him in the
    position he would have been in had the description of the painting been
    accurate, under s. 14 of the
Sale of Goods
    Act
, which provides:

Where there is a contract for the sale
    of goods by description, there is an implied condition that the goods will correspond
    with the description The remedy for the breach is specified by s. 51 of the
    Act, which provides:

51(1) Where there is a breach of warranty by the seller, or
    where the buyer elects, or is compelled, to treat a breach of a condition on
    the part of the seller as a breach of warranty, the buyer is not by reason only
    of such breach of warranty entitled to reject the goods, but may,

(a)  set up against the seller the
    breach of warranty in diminution or extinction of the price; or

(b)  maintain an action against the
    seller for damages for the breach of warranty.

(2) The measure of damages for
    breach of warranty is the estimated loss directly and naturally resulting in
    the ordinary course of events from the breach of warranty.

[46]

I
    am satisfied that this was a sale by description within the meaning of the
Sale
    of Goods Act
:
Bailey v. Croft
, [1932] 1 D.L.R. 777 (Man. C.A.);
Lederman
    v. Goldfarb
,
2010
    CarswellOnt 11315
.
See also
Hall v. Gascard
, 2018 DNH
    152, 96 U.C.C. Rep. Serv. 2d 473;
Balog v. Centre Art Gallery-Hawaii Inc.
,
    745 F. Supp. 1556 (D Haw. 1990).

[47]

The
    appellant argues that he is entitled to expectation damages in the amount that
    the market establishes would be the value of a similar genuine Morrisseau
    painting on the basis of the
Sale of Goods Act
or ordinary contractual
    principles:
Langille v. Keneric

Tractor Sales Limited
,
    [1987] 2 S.C.R. 440, at para. 29. The evidence sets that range between $40,000-$60,000.
    If the painting is not a genuine Morisseau, then it is valueless. I would set
    the value at $50,000.

[48]

A
    secondary issue arises and that is whether there was either civil fraud or
    misconduct on the part of Mr. McLeod and the Maslak-McLeod Gallery that would
    justify a punitive damages award?

[49]

Mr.
    McLeod and the Maslak-McLeod Gallery did not provide any documentary support
    for the first provenance statement, or the second, or the bald statement in the
    statement of defence about the consignment arrangement with another gallery. Mr.
    Hearn met with Mr. McLeod after he got the Art Gallery of Ontario officials
    assertion that the painting was a fake. He requested his money back, but Mr.
    McLeod refused because "that would set off a chain of events that would
    result in the closing of my gallery. When Mr. Hearn suggested that they work
    together to investigate the allegation that the painting was fake, Mr. McLeod
    refused. Mr. McLeods assertion that the painting was genuine was only matched
    by his elusiveness in demonstrating that fact, which can only be explained as
    deliberate. In my view the elements of civil fraud, as prescribed by the
    Supreme Court in
Bruno Appliance and Furniture Inc. v. Hryniak
, 2014
    SCC 8, [2014] 1 S.C.R. 126, at para. 21 have been fully made out. With respect
    to the provenance statement, Mr. McLeod made a false representation, either knowing
    that it was false and without an honest belief in its truth, or he made the
    statement recklessly without caring whether it was true or false, with the
    intent that Mr. Hearn would rely upon it, which he did, to his personal loss.

[50]

A
    modest punitive damages award is warranted in these circumstances in light of
    the egregious conduct of the respondents.

E.

Disposition

[51]

For
    the reasons set out above, I would allow the appeal and give judgment in the
    appellants favour for breach of contract and breach of the
Sale of Goods
    Act

against the respondents in the amount of $50,000, plus
    pre-judgement interest. I would fix punitive damages in the amount of $10,000.
    If the appellant recovers damages, he must return the painting to the
    respondent, the Maslak-McLeod Gallery.

[52]

I conclude with an observation.  It is
    often said that the most important person in a courtroom, and the primary
    audience for reasons is the losing party, who is entitled to be treated with
    respect.  In his reasons, apparently as an ill-advised attempt at humour,
    the trial judge used lyrics from songs that had been made popular by a
    well-known musical group, of which Mr. Hearn is a member, to describe Mr.
    Hearns actions in buying and displaying the painting. The trial judges
    comments were inappropriate and unnecessary.

Released: September 3, 2019

P. Lauwers J.A.

I agree. G. Pardu J.A.

I agree. I.V.B. Nordheimer J.A.


